DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 01/21/2022.  Claims 1, 3-4, 7-10, 13-15, and 23-32 are currently pending in this application.

Claim Rejections - 35 USC § 112
Applicant’s amendment to Claims 30 and 32 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 13-15, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. 2018/0357905 A1) in view of Liu (U.S. 2017/0341640 A1), in view of Kim et al. (U.S. 2018/0345955 A1).

Claim 1, Boss teaches:
A system for position-based parking of an unmanned vehicle (Boss, Paragraph [0015], The vehicles include autonomous vehicles (see Boss, Paragraph [0016]).), comprising:  
a roadside device (Boss, Fig. 1, Paragraph [0058], Each cloud computing node 10 includes a computer system/server 12 having a program module 42 for implementing the parking guidance in communication with a plurality of external parking sensors and cameras.  Thus, the combination of a cloud computing node 10 and the external parking sensors and cameras is interpreted as a roadside device.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of a cloud computing node 10 to be located at a roadside, e.g. in a parking facility (see Boss, Paragraph [0060]), as a matter of engineering choice.  Modifying the location of a cloud computing node would not change the principal operation of the cloud computing node 10 because the cloud computing node 10 would still be in communication range of the external sensors and cameras, thus maintaining its ability to receive and process data from external sensors and cameras.  See MPEP 2144.04.  It is noted that modules 42 may be representative of a parking assistance device 220 of Fig. 4 (see Boss, Paragraph [0058]).  Therefore, a parking assistance device 220 is functionally equivalent to a roadside device, because it receives data from external parking data sources to provide parking guidance (see Boss, Paragraph [0059]).) comprising a sensing device (Boss, Paragraph [0060], Examples of sensing devices include cameras 214 such as traffic cameras, security cameras, cameras implemented by other vehicles, or other types of cameras 214, and additionally sensors 212.), a roadside processing device (Boss, Fig. 1: 16, Paragraph [0046]), and a communication device (Boss, Fig. 1: 20, Paragraph [0051]), the roadside device being located within a predetermined range from a predetermined position (Boss, Paragraph [0059], The external parking data source may be located within a parking garage or on a curbside near on-street parking.  The parking is thus a predetermined position and the sensor device 212 and/or camera 214 must be within operating range of the parking spot in order to provide the data to the parking assistance device 220 (see Boss, Paragraphs [0067-0068]).) and configured to:
obtain, using the sensing device (Boss, Paragraph [0067], The external parking data source may include at least one sensor.), positioning condition data of the unmanned vehicle (Boss, Paragraphs [0066-0068], The availability, dimensions, position, and type of parking space are all positioning condition data of the vehicle.);
determine relative parking data based on the positioning condition data of the unmanned vehicle (Boss, Paragraph [0069], The data received from external sources is used to navigate a driver to parking in the open parking space.  The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle (see Boss, Paragraph [0058]).  Thus the data represents relative position of the vehicle to the parking space.); and
transmit posture data of the unmanned vehicle to the unmanned vehicle (Boss, Paragraph [0069], All of the data from other user devices 210, sensor devices 212, and cameras 214 are received by parking assistance device 220 in the vehicle.  The transferring of data from user devices 210, sensor devices 212, and cameras 214 to parking assistance device is equivalent to transmitting posture data to the vehicle because data is communicated over a network 230 (see Boss, Fig. 5: 230, Paragraph [0070].); and 
a device in the unmanned vehicle (Boss, Fig. 5: 220, Paragraph [0066]) configured to:
receive the posture data including the relative parking data from the roadside device (Boss, Paragraph [0069]), and 
determine whether the posture data of the unmanned vehicle satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.), and if not, determine a difference between the posture data of the vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the unmanned vehicle (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.); 
control the unmanned vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.); and
determine that the position-based parking has completed when the posture data of the unmanned vehicle transmitted from the roadside device satisfies the predetermined positioning rule (Boss, Paragraphs [0088-0089], It would have been obvious to one of ordinary skill in the art for the completion of the parking operation to be equivalent to the position-based parking has completed.  It is noted that the parking operation may be completed by data received from internal and external sources to an autonomous vehicle (see Boss, Paragraphs [0084-0085]).  For example, the determination that the vehicle is located within known dimensions of an open parking space is equivalent to the system determining that the vehicle has successfully parked in the parking space, i.e. satisfies the predetermined positioning rule.).

The roadside device is configured to simulate a positioning condition of the unmanned vehicle on a map based on the positioning condition data of the unmanned vehicle, using the roadside processing device; and 
determine a direction that a front of the unmanned vehicle is facing and a distance between the unmanned vehicle and the predetermined position based on the positioning condition of the unmanned vehicle on the map, using the roadside processing device;
transmit, using the communication device, posture data of the unmanned vehicle including the direction the front of the unmanned vehicle is facing and the distance between the unmanned vehicle and the predetermined position to the unmanned vehicle;
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation,
wherein the predetermined positioning rule includes at least one of: the unmanned vehicle is located within a predetermined distance of the predetermined position, or the front of the unmanned vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the unmanned vehicle.
As per the limitations of a direction that a front of the unmanned vehicle is facing and a distance between the vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to direction and distance information.  As per the limitation of a direction that a front of the unmanned vehicle is facing, Boss teaches the usage of a user device 210 external to the vehicle for capturing a live video feed of a particular angle of the exterior of the vehicle during a parking operation (see Boss, Paragraphs [0061] and [0074]).  Therefore, it would be within the scope of the teachings of Boss for the user device a distance between the unmanned vehicle and the predetermined position, because the relative parking data is used for parking guidance to the vehicle/driver, without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the open parking spot (see Boss, Paragraph [0076]).  For example, a distance would be used to inform the driver of where the open parking space was found relative to the vehicle.
Liu teaches:
Simulate a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating is interpreted to be functionally equivalent to processing or determining, absent an explicit or inherent definition in the Applicant’s specification.); 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The intelligent parking method allows the vehicle to drive itself into a parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the vehicle to operate the engine, steering wheel, throttle, and/or brake operation in order to drive itself into a parking space.); and 
determine the posture data of the vehicle based on the positioning condition of the vehicle on the map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.

Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss in view of Liu by integrating the teaching of a parking assistance system as taught by Kim.
The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).
 
Claim 3, Boss in view of Liu, in view of Kim further teaches:
The device in the unmanned vehicle is configured to: 
compare the posture data of the unmanned vehicle with standard positioning data in the predetermined positioning rule (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.), wherein the standard position data comprises the location of the predetermined position and the direction that the front of the unmanned vehicle faces a preset direction (Kim, Paragraph [0356], The vehicle may perform a front parking maneuver based on a determination that a diagonal parking space is located in a front-side direction of the vehicle.).

Claim 7, Boss in view of Liu, in view of Kim further teaches:
The roadside device comprises a laser radar (Liu, Paragraph [0017]); and 
the positioning condition data comprises point cloud data for the unmanned vehicle and its surrounding environment (Boss, Paragraph [0068], The system utilizes cloud computing when capturing, sharing, and processing data (see Boss, Paragraphs [0025-0026]).).


A method of position-based parking of an unmanned vehicle (Boss, Paragraph [0015], The vehicles include autonomous vehicles (see Boss, Paragraph [0016]).), comprising: 
determining, by a device in the unmanned vehicle (Boss, Fig. 4: 220, Paragraph [0069], The parking assistance device 220 may include one or more computing devices.), whether received posture data of the unmanned vehicle that satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.), wherein the posture data of the unmanned vehicle that is received by the device in the unmanned vehicle, is sent from a roadside device (Boss, Paragraph [0069], The combination of external sensor devices 212 and cameras 214 form a roadside device.) comprising a sensing device (Boss, Paragraph [0060], Examples of sensing devices include cameras 214 such as traffic cameras, security cameras, cameras implemented by other vehicles, or other types of cameras 214, and additionally sensors 212.), a roadside processing device (Boss, Paragraph [0069], It would have been obvious to one of ordinary skill in the art for each external sensor device 212 and camera 214 to include processing for handling data captured by the respective sensor device 212 and camera 214.  For example, a camera 214 would have an image processor for capturing images and transmitting the captured images to the parking assistance device 220.), and a communication device (Boss, Fig. 4, Paragraph [0059], The parking assistance device 220 receives signals from external sensor devices 212 and cameras 214, thus it would have been obvious to one of ordinary skill in the art for the sensor devices 212 and cameras 214 to have a communication device for communicating with the parking assistance device 220 (see Boss, Paragraph [0080]).), the roadside device located within a predetermined range from a predetermined position (Boss, Paragraph [0059], The external parking data source may be located within a parking garage or on a curbside near on-street parking.  The parking is thus a predetermined position and the sensor device ), and wherein the roadside device is configured to:
determine relative parking data of the unmanned vehicle based on the positioning condition (Boss, Paragraph [0069], The data received from external sources is used to navigate a driver to parking in the open parking space.  The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle (see Boss, Paragraph [0058]).  Thus the data represents relative position of the vehicle to the parking space.);
determining, by the device in the unmanned vehicle, a difference between the received posture data of the unmanned vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the unmanned vehicle when the received posture data of the unmanned vehicle does not satisfy the predetermined positioning rule (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.); and 
controlling, by the device in the unmanned vehicle, the vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.); and
determining that the position-based parking has completed when the posture data of the unmanned vehicle transmitted from the roadside device satisfies the predetermined positioning rule (Boss, Paragraphs [0088-0089], It would have been obvious to one of ordinary skill in the art for the ).
Boss does not explicitly teach:
The posture data of the unmanned vehicle including a direction that a front of the unmanned vehicle is facing and a distance between the unmanned vehicle and the predetermined position,
the roadside device is configured to simulate, using the roadside processing device, a positioning condition of the unmanned vehicle on a map based on the positioning condition data of the unmanned vehicle; and 
determine, using the roadside processing device, posture data comprising the direction that the front of the unmanned vehicle is facing and the distance between the unmanned vehicle and the predetermined position of the unmanned vehicle based on the positioning condition of the unmanned vehicle on the map;
a distance between the unmanned vehicle and the predetermined position,
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation,
wherein the predetermined positioning rule includes at least one of: the unmanned vehicle is located within a predetermined distance of the predetermined position, or the front of the unmanned vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the unmanned vehicle.
 a direction that a front of the unmanned vehicle is facing and a distance between the unmanned vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to direction and distance information.  As per the limitation of a direction that a front of the unmanned vehicle is facing, Boss teaches the usage of a user device 210 external to the vehicle for capturing a live video feed of a particular angle of the exterior of the vehicle during a parking operation (see Boss, Paragraphs [0061] and [0074]).  Therefore, it would be within the scope of the teachings of Boss for the user device 210 to be capable of capturing a live video feed of the front of the vehicle to display a direction in which the front of the vehicle is facing during the parking operation.  As per the limitation of a distance between the unmanned vehicle and the predetermined position, because the relative parking data is used for parking guidance to the vehicle/driver, without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the open parking spot (see Boss, Paragraph [0076]).  For example, a distance would be used to inform the driver of where the open parking space was found relative to the vehicle.
Liu teaches:
Simulate, using a processing device, a positioning condition of the vehicle on a map based on the positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating is interpreted to be functionally equivalent to processing or determining, absent an explicit or inherent definition in the Applicant’s specification.); 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The ); and 
determine, using a processing device, the posture data of the vehicle based on the positioning condition of the vehicle on the map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.  The displayed parking guidance is based on data generated by a spatial calculation module 3, i.e. a processing device (see Liu, Fig. 1).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.
The motivation would be to enable a vehicle to park in a parking space safely and accurately (see Liu, Paragraph [0035]).
Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a parking assistance system as taught by Kim.
The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).

Claim 9, Boss in view of Kim further teaches:
Said determining, by the device in the unmanned vehicle, whether the received posture data of the unmanned vehicle satisfies the predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.) comprises: 
comparing the posture data of the unmanned vehicle with standard positioning data in the predetermined positioning rule (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.), wherein the standard position data comprises the location of predetermined position and the direction that the front of the unmanned vehicle faces a preset direction (Kim, Paragraph [0356], The vehicle may perform a front parking maneuver based on a determination that a diagonal parking space is located in a front-side direction of the vehicle.).

Claim 13, Boss teaches:
An apparatus in an unmanned vehicle for position-based parking of the unmanned vehicle (Boss, Paragraph [0015], The vehicles include autonomous vehicles (see Boss, Paragraph [0016]).), comprising a processor (Boss, Fig. 4: 220, Paragraph [0069], The parking assistance device 220 may include one or more computing devices.) and a memory storing at least one machine executable instruction (Boss, Paragraph [0018]), the processor being configured to execute the at least one machine executable instruction (Boss, Paragraph [0018], The one or more computing devices of the parking assistance device 220 may be the computer system/server 12 of Fig. 1, which includes the memory for storing at least one machine executable instructions.) to: 
determine whether received posture data of the unmanned vehicle satisfies a predetermined positioning rule (Boss, Paragraphs [0088-0089], The parking assistance device 220 determines whether the received data is relevant or useful to a given parking spot, wherein the relevancy and usefulness is a predetermined positioning rule.), the posture data of the unmanned vehicle being received by the apparatus (Boss, Paragraph [0069]) during position-based parking of the unmanned vehicle at a predetermined position (Boss, Paragraphs [0067-0068], The availability, dimensions, position, and type of parking space are all positioning condition data regarding position-based parking of the vehicle.), from a roadside device located within a predetermined range from the predetermined position (Boss, ); 
determine a difference between the received posture data of the unmanned vehicle and standard positioning data (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.) as posture adjustment data for the unmanned vehicle when the received posture data does not satisfy the predetermined positioning rule (Boss, Paragraphs [0088-0089], If the data is not relevant or useful, the data is filtered or pruned.  The filtered or pruned data is thus posture adjustment data.); and 
control the unmanned vehicle to perform a posture adjustment operation using the posture adjustment data (Boss, Paragraphs [0089-0090], The parking assistance device 220 displays a guidance to the vehicle driver of the filtered or pruned data.  The guidance is thus a posture adjustment operation.),
wherein the roadside device (Boss, Paragraph [0069], The combination of external sensor devices 212 and cameras 214 form a roadside device.) comprising a sensing device (Boss, Paragraph [0060], Examples of sensing devices include cameras 214 such as traffic cameras, security cameras, cameras implemented by other vehicles, or other types of cameras 214, and additionally sensors 212.), a roadside processing device (Boss, Paragraph [0069], It would have been obvious to one of ordinary skill in the art for each external sensor device 212 and camera 214 to include processing for handling data captured by the respective sensor device 212 and camera 214.  For example, a camera 214 would have an image processor for capturing images and transmitting the captured images to the parking assistance ), and a communication device (Boss, Fig. 4, Paragraph [0059], The parking assistance device 220 receives signals from external sensor devices 212 and cameras 214, thus it would have been obvious to one of ordinary skill in the art for the sensor devices 212 and cameras 214 to have a communication device for communicating with the parking assistance device 220 (see Boss, Paragraph [0080]).);
wherein relative parking data being determined based on positioning condition of the unmanned vehicle (Boss, Paragraph [0058], The data in Boss is used to determine relative parking data for parking guidance generation and presentation to the driver of the vehicle.  Thus the data represents relative position of the vehicle to the parking space.146033609.4Inventor Nan WuDocket No.: 128000-8049.US00).
Boss does not explicitly teach:
Determine whether received posture data of the unmanned vehicle including a direction that a front of the unmanned vehicle is facing and a distance between the unmanned vehicle and the predetermined position satisfies a predetermined positioning rule;
wherein the posture data comprising the direction the front of the unmanned vehicle is facing and the distance between the unmanned vehicle and the predetermined position being determined based on a positioning condition of the unmanned vehicle on a map using the roadside processing device, the positioning condition being simulated and based on positioning condition data of the unmanned vehicle;
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation;
wherein the predetermined positioning rule includes at least one of: the unmanned vehicle is located within a predetermined distance of the predetermined position, or the front of the unmanned vehicle is facing a predetermined direction; and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the unmanned vehicle.
 the posture data comprising the direction that a front of the unmanned vehicle is facing and a distance between the unmanned vehicle and the predetermined position, it would have been obvious to one of ordinary skill in the art for the “relative parking data” of Boss to be functionally equivalent to direction and distance information.  As per the limitation of a direction that a front of the unmanned vehicle is facing, Boss teaches the usage of a user device 210 external to the vehicle for capturing a live video feed of a particular angle of the exterior of the vehicle during a parking operation (see Boss, Paragraphs [0061] and [0074]).  Therefore, it would be within the scope of the teachings of Boss for the user device 210 to be capable of capturing a live video feed of the front of the vehicle to display a direction in which the front of the vehicle is facing during the parking operation.  As per the limitation of a distance between the unmanned vehicle and the predetermined position, because the relative parking data is used for parking guidance to the vehicle/driver, without distance information, the system would not be able to function for its intended purpose, because it would be unable to guide the vehicle/driver to the open parking spot (see Boss, Paragraph [0076]).  For example, a distance would be used to inform the driver of where the open parking space was found relative to the vehicle.
Liu teaches:
The received posture data determined based on a positioning condition of the vehicle on a map (Liu, Paragraph [0035-0036], The displaying of parking guidance is posture data.), the positioning condition being simulated and based on positioning condition data of the vehicle (Liu, Paragraphs [0033-0034], Based on data regarding the target vehicle, i.e. positioning condition data of the vehicle, the spatial calculation module 3 utilizes an all-dimensional spatial map of the parking lot and designs a parking space for the target vehicle.  The utilization of the all-dimensional spatial map of the parking lot is functionally equivalent to simulating, wherein simulating is interpreted to be functionally equivalent ); and 
wherein the posture adjustment operation comprises at least one of: an engine operation, a steering wheel operation, a throttle operation, or a brake operation (Liu, Paragraph [0038], The intelligent parking method allows the vehicle to drive itself into a parking space.  Thus, it would have been obvious to one of ordinary skill in the art for the vehicle to operate the engine, steering wheel, throttle, and/or brake operation in order to drive itself into a parking space.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a spatial calculation module as taught by Liu.
The motivation would be to enable a vehicle to park in a parking space safely and accurately (see Liu, Paragraph [0035]).
Boss in view of Liu does not specifically teach:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction, and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle.
Kim teaches:
Wherein the predetermined positioning rule includes at least one of: the vehicle is located within a predetermined distance of the predetermined position, or the front of the vehicle is facing a predetermined direction (Kim, Paragraph [0359], The controller determines the parking space at the shortest distance from the vehicle.), and 
wherein the posture adjustment data describes at least one adjustment to a direction or a position of the vehicle (Kim, Paragraph [0404], The vehicle may operate in an autonomous parking mode, where the controller 170 controls the vehicle along a parking path instead of the driver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss by integrating the teaching of a parking assistance system as taught by Kim.
The motivation would be to reduce parking difficulty, decrease parking time, and to locate an available parking spacing having the least probability of a collision (see Kim, Paragraph [0359]).

Claim 14, Boss in view of Liu, in view of Kim further teaches:
The processor being configured to execute the at least one machine executable instruction to: 
compare the posture data of the unmanned vehicle with the standard positioning data in the predetermined positioning rule (Boss, Paragraph [0063], The parking assistance device 220 compares received parking data with data sets consistent with pre-defined relevant parking data, the pre-defined relevant parking data being the standard positioning data.  Thus, the data that is inconsistent with pre-defined relevant parking data sets is posture adjustment data that is filtered out or pruned.), wherein the standard position data comprises the location of the predetermined position and the direction that the front of the unmanned vehicle faces a preset direction (Kim, Paragraph [0356], The vehicle may perform a front parking maneuver based on a determination that a diagonal parking space is located in a front-side direction of the vehicle.).

Claim 23, Boss in view of Liu, in view of Kim further teaches:
The sensing device of the roadside device comprises at least one camera (Boss, Figs. 4 and 5: 214), and the positioning condition data comprises image data (Boss, Paragraph [0068], Data includes image data from cameras that include video and/or images.).  

Claims 24, 25, and 26, Boss in view of Liu, in view of Kim further teaches:
The posture data of the unmanned vehicle comprises at least one of: a distance between the vehicle body and a lane line, an angle between the vehicle body and a lane line, or a tilt angle of the vehicle body (Boss, Paragraphs [0067-0069], The data acquired by parking assistance device 220 is used to provide parking guidance to the user.  It would have been obvious to one of ordinary skill in the art for distances and angles to be relevant to the user as the user wishes to park the vehicle in an open parking space.  For example, a parking space’s dimensions, position, type, etc. is included as pertinent information to the system, thus in order to provide parking guidance to the user, the system would also need information regarding the vehicle relative to the parking spot (see Boss, Paragraph [0061] for example).).  

Claims 27, 28, and 29, Boss in view of Liu, in view of Kim further teaches:
The posture data of the unmanned vehicle further comprises a position of the vehicle relative to the predetermined position (Boss, Paragraph [0058], Parking data received from across multiple ).

Claim 30, Boss in view of Liu, in view of Kim further teaches:
The system operates to park the vehicle at the predetermined position even with a weak GPS signal (Kim, Paragraph [0078], The system can determine, during a parking operation, whether each connected device, e.g. the GPS, is operating properly.).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. 2018/0357905 A1) in view of Liu (U.S. 2017/0341640 A1), in view of Kim et al. (U.S. 2018/0345955 A1), in view of Naito et al. (U.S. 2019/0220811 A1).

Claim 31, Boss in view of Liu, in view of Kim does not specifically teach:
The predetermined position is set depending on a loading and unloading position of a crane.
Naito teaches:
The predetermined position is set depending on a loading and unloading position of a crane (Naito, Paragraph [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Boss in view of Liu, in view of Kim by integrating the teaching of an autonomous delivery vehicle having a crane, as taught by Naito.
The motivation would be to ensure safe vehicle parking and unloading by avoiding obstructions (see Naito, Paragraph [0047]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. 2018/0357905 A1) in view of Liu (U.S. 2017/0341640 A1), in view of Kim et al. (U.S. 2018/0345955 A1), in view of Clapper (U.S. 6,147,624).

Claim 32, Boss in view of Liu, in view of Kim teaches:
The roadside device is installed at a predetermined height to avoid objects or signal interference, so that the roadside device is configured to monitor the vehicle or communicate with the vehicle (Boss, Paragraph [0069], The sensors and cameras generate relevant parking data to a specific parking assistance device 220.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the sensors and cameras to include higher locations, as a matter of engineering choice.  Such a modification would not change the principal operation of the sensors and the cameras, and would yield predictable results.  For example, one of ordinary skill in the art would not place a camera at a location in which its field of view is permanently obstructed because doing so would render the invention inoperable for its intended purpose.  See MPEP 2144.04.).
Boss in view of Liu, in view of Kim does not specifically teach:
The roadside device is installed in a costal port area, a highway port area, a mining area, a warehouse, or an industrial park.
Clapper teaches:
The roadside device is installed in a costal port area, a highway port area, a mining area, a warehouse, or an industrial park (Clapper, Fig. 1, Col. 1, Lines 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the system of Boss in view of Liu, in view of Kim into a warehouse as taught by Clapper.
The motivation would be to quickly locate available storage space (see Clapper, Col. 1, Lines 21-24).

Allowable Subject Matter
Claims 4, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art teaches the position-based parking of unmanned vehicles using a combination of internal and external data sources (see Boss, Paragraphs [0015-0016]).  The prior art further teaches the operating of a vehicle in response to the positioning of the vehicle on a map (see Liu, Paragraphs [0033-0036]).  The prior art further teaches determining the distance of a vehicle from a parking space (see Kim, Paragraph [0359]).  The prior art, in combination, does not teach the parking of the vehicle based on both the distance between the front of the vehicle and the predetermined position not being larger than 10 cm, i.e. less than or equal to 10 cm, and for the direction to be determined to be to be indicated by a value X, wherein X may be offset by a value Y, e.g. X is East and Y represents standard deviation to East, as is currently amended.  Furthermore, it would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Boss in view of Liu, in view of Kim, without using improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.  As disclosed in the rejection above, the combination of Boss in view of Liu, in view of Kim discloses that the internal and external data may be applicable to autonomous vehicles (see Boss, Paragraphs [0015-0016]).  Therefore, one of ordinary skill in the art would recognize that the displaying of position data to the driver of the vehicle would instead be provided to the vehicle itself in the case of an autonomous vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683